     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.183 Page 1 of 11



1    RICHARD J. BOESEN
     Attorney at Law
2    State Bar No. 056579
     964 Fifth Avenue, Suite 335
3    San Diego, California 92101-6102
     (619) 233-5121
4    email: rboesenlaw@gmail.com
5    Attorney for Defendant
     Robert Jesus Gallon
6
7
8                              UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10                                (Honorable Marilyn L. Huff)
11   UNITED STATES OF AMERICA,                       CASE NO. 19-CR-0491-H
12
                  Plaintiff,                         DEFENDANT’S MOTION FOR
13                                                   DOWNWARD DEPARTURES AND
14                                                   SENTENCING MEMORANDUM
           vs.
15
16   ROBERT JESUS GALLON,                            DATE:      January 25, 2021
                                                     TIME:      9:00 a.m.
17                Defendant.
18
19   COMES NOW Defendant Robert Jesus Gallon, by and through his counsel, Richard J.
20   Boesen, and pursuant to Local Criminal Rule No. 32.1 hereby submits the following
21   Motion for Downward Departures and Sentencing Memorandum.
22   I. STATEMENT OF CASE
23         In January 2019, co-defendant Cherish Burtson and Mr. Gallon were in a
24   romantic relationship and living together in a hotel in Chula Vista, CA. Both sold
25   small quantities of heroin to support their drug addiction and pay for daily expenses.
26         On January 5, 2019, Burtson posted an advertisement on Craigslist for “Black
27   Roofing Tar,” in an attempt to attract clients. The posting specifically included the
28   number for Burtson – not that of Mr. Gallon. Megan Hawkins (“M.H.”) responded to

                                                 1                           19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.184 Page 2 of 11



 1   this advertisement and began to text with Burtson for the purchase of heroin. M.H., a
 2   relapsed drug addict, and Burtson agreed to a transaction. Burtson and Mr. Gallon
 3   drove together to meet M.H. and sold M.H. two grams of heroin. M.H., who had been
 4   consuming alcohol and other drugs that day, then drove home, where she apparently
 5   ingested the heroin in her car, and was found dead the next day.
 6         The day after the sale, San Diego Police officers, in connection with the DEA,
 7   used M.H.’s cell phone to arrange for a second transaction. Again, Burtson and
 8   Gallon drove together to meet M.H. where they were arrested without incident and
 9   charged with drug offenses in San Diego Superior Court. The state case was
10   dismissed due to the filing of this action, and Mr. Gallon was transferred from state
11   custody to federal custody.
12         A superseding information was filed on October 6, 2020, charging Mr. Gallon,
13   with conspiracy to distribute heroin, in violation of 21 U.S.C. §§841 and 846 (Count
14   One). Burtson was charged in Count Two with conspiracy to distribute heroin, in
15   violation of 21 U.S.C. §§841 and 846. Mr. Gallon plead guilty to Count One the same
16   day, pursuant to a plea agreement.
17   II.   INDIVIDUAL BEFORE THE COURT
18         Mr. Gallon was born in San Diego to Robert Gallon (Sr.) and Carmen Garcia.
19   When Mr. Gallon was a young child (age 2-3), his parents separated. Mr. Gallon
20   moved with his mother to Tepache, Sonora, Mexico. He was raised by his mother, but
21   as a single-mother spent much of her time out of the home in an attempt to provide for
22   her family.
23         Due to the family’s poverty, education was not an option available to Mr.
24   Gallon. He completed the equivalent of one year of high school in Moctezuma,
25   Sonora, Mexico, but due to lack of financial resources could not continue his
26   education past age 15.
27         With a limited education, Mr. Gallon began working various construction jobs
28   in Mexico to help provide for himself and his family. He would also earn money by

                                                2                           19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.185 Page 3 of 11



 1   washing cars and working in hotels in Mexico, but the compensation was nominal.
 2         In approximately 2014, Mr. Gallon returned to San Diego, hopeful that he could
 3   make better money working construction in the U.S. He gained employment with
 4   Michelangelo Enterprises (a licensed general and tile setting contractor).
 5         Mr. Gallon has been addicted to narcotics since his early-twenties. He became
 6   addicted to methamphetamines in Mexico, and voluntarily sought treatment at drug
 7   rehabilitation program in Mexico. In 2018, he relapsed and began to use
 8   methamphetamines and heroin on a regular basis. Mr. Gallon would certainly benefit
 9   from further drug rehabilitation programs and respectfully requests that this Court
10   recommend he participate in the BOP’s Residential Drug Abuse Program (“RDAP”).
11         In San Diego, Mr. Gallon was able to reconnect with his father, which proved to
12   be disastrous. His father had become a drug addict also (convicted by this Court for
13   importation of marijuana) and had become a dealer. After his father’s arrest, Mr.
14   Gallon was asked to take over selling to his dad’s clients while his father was in
15   custody. Out of a sense of family loyalty, Mr. Gallon agreed to do so – but had only
16   done so for a short period of time prior to his arrest. Although, Mr. Gallon was raised
17   without a father-figure, his father directly contributed to and caused Mr. Gallon’s
18   participation in this offense.
19         While in Mexico, Mr. Gallon developed a relationship with Rosa Acuna, and
20   together they have one child (age 5). The child now resides with Mr. Gallon’s sister in
21   Mexico. In San Diego, Mr. Gallon was in a relationship with co-defendant Burtson.
22   This relationship was not healthy for either as they jointly used and sold drugs to
23   support their addictions. Notably, Defendants used the same heroin that was sold,
24   and specifically that which was sold to M.H. The heroin was not laced with fentanyl.
25         Upon his release from custody, Mr. Gallon will likely return to work in the
26   construction industry either here or in Mexico. As Mexico has been his home more
27   than the U.S., he requests this Court allow him to live in Mexico upon release.
28   Alternatively, Mr. Gallon requests the Court recommend placement in a Residential

                                                 3                           19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.186 Page 4 of 11



 1   Reentry Center so as to permit him to find employment and housing, thus assisting in
 2   transitioning into a productive member of society.
 3   III.   ADVISORY GUIDELINE CALCULATIONS & DEPARTURES
 4          It is well established following Booker and its progeny that the U.S. Sentencing
 5   Commission Guidelines (“Guidelines”) are now advisory and only one factor for the
 6   district court judge to consider in sentencing a defendant. United States v. Booker, 543
 7   U.S. 220 (2005); Kimbrough v. United States, 552 U.S. 85 (2007) (holding that a district
 8   court has discretion to vary from the applicable guideline range as a policy matter). The
 9   district court may not presume that the Guideline range is reasonable, but must “make
10   an individualized assessment based on the facts presented” and taking into account all
11   the 3553(a) factors. Gall v. United States, 552 U.S. 38, 50 (2007).
12          A.     Base Offense Level & Specific Offense Characteristics
13          Pursuant to the Plea Agreement, Mr. Gallon must recommend the Base Offense
14   Level stated herein, but is free to argue for further departures and variances.
15          1. Base Offense Level
16          The Plea Agreement mandates that Mr. Gallon recommend a Base Offense
17   Level of 38, per USSG §2D1.1(a)(2), which is applicable when “the offense of
18   conviction establishes that death or serious bodily injury resulted from the use of the
19   substance.”
20          During the investigation into the death of M.H., San Diego Police interviewed
21   M.H’s fiancé who told the police that they had spent the day drinking alcohol, and that
22   M.H. had said she was going to the grocery store. Although the fiancé was concerned
23   that M.H. did not return and attempted to text her, inexplicably no effort to look for
24   her was commenced that evening – even though M.H. was in the parking of lot of their
25   residence. M.H.’s fiancé also told SDPD that she was aware that M.H. had relapsed
26   about a month prior to this event. M.H.’s parents informed SDPD that M.H. had a
27   history of illicit drug use – her drug of choice was heroin – and chronic alcohol abuse.
28          The San Diego County Medical Examiner determined that the cause of M.H’s

                                                 4                            19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.187 Page 5 of 11



 1   death was: “combined effects of heroin, ethanol, chlordiazepoxide, and mitragynine
 2   (kratom) abuse.” The Medical Examiner further determined the death was accidental.
 3   M.H.’s fiancé confirmed they had been drinking together that day at their home, which
 4   explains the high quantity of ethanol found in M.H.’s system. Additionally, M.H.’s
 5   prescription for Xanax is a benzodiazepine, as is chlordiazepoxide.
 6         The combination of several drugs – not just heroin – caused M.H.’s death. The
 7   alcohol level in M.H’s blood was 0.16% – double the legal limit. M.H. had also
 8   separately consumed benzodiazepines. There is no indication that the heroin by itself
 9   would have caused M.H.’s death. Rather the evidence is to the contrary as both
10   defendants had ingested the same “batch” of the heroin, clearly without lethal effects.
11         2. Acceptance of Responsibility
12         The parties agree that Mr. Gallon should receive a 3-level departure for
13   Acceptance of Responsibility, per USSG § 3E1.1. Mr. Gallon has plead guilty and
14   therefore truthfully admitted his conduct in this offense. He Gallon was initially in
15   state custody and then transferred to federal custody. Thereafter, he did not seek
16   judicial intervention to resolve any motion – particularly during the COVID-19
17   pandemic and the judicial restrictions imposed as a result. Additionally, Mr. Gallon
18   waived his Miranda rights post-arrest and admitted his conduct.
19         3. Expeditious Resolution
20         The parties also agree that Mr. Gallon should receive a further 3-level departure
21   as a variance for Expeditious Resolution. Despite the COVID-19 pandemic and the
22   Judicial Emergency in the district, Mr. Gallon plead guilty early in the proceedings.
23   As noted above, he did not argue any substantive motions.
24         4. Minor Role
25         Section 3B1.2 of the Sentencing Guidelines provides for a minor role reduction
26   for a defendant that was “involved and who perform[ed] a limited function in the
27   criminal activity.” (U.S.S.G. §3B1.2, App. Notes 3A.) A role reduction is fact
28   specific, and the court should consider: (1) degree to which the defendant understood

                                                5                            19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.188 Page 6 of 11



 1   the scope and structure of the criminal activity; (2) degree to which defendant
 2   participated in planning or organizing; (3) degree to which defendant exercised
 3   decision-making authority; (4) nature and extent of defendant’s participation in the
 4   criminal activity; and (5) degree to which defendant stood to benefit.
 5          Mr. Gallon had some knowledge of the scope and structure of this conduct.
 6   However, he had “inherited” the operation from his father – it was not something he
 7   had built or a role he actively sought. He “inherited” as preexisting source of supply,
 8   and a few “customers.” Apart from that, his knowledge was minimal, and he had not
 9   previously been engaged in such conduct. While he certainly participated in the
10   offense, he was merely in an acting role until his father was released from custody.
11          To his credit, Mr. Gallon was not involved in the manufacturing or importation
12   of any heroin or any drugs. He told arresting officers that he does not “cut” the heroin
13   with any other substance – a fact confirmed by co-defendant Burtson. Mr. Gallon was
14   not significantly benefitting from this venture. The sale proceeds paid for his and co-
15   defendant Burtson’s living expenses in a hotel in Chula Vista and nothing more.
16          Mr. Gallon was also involved in low-quantity sales. He admitted that he sold
17   M.H. 2 grams; 8 grams was found in the defendants’ hotel room (shared with
18   Burtson), and three baggies with an additional 4.7 grams (gross weight) was found in
19   the car. All indication are that the sales were small in quantity primarily for personal
20   use.
21          In considering all of the factors and role, Mr. Gallon and Burtson were jointly
22   participating in this offense. However, neither were involved in the more egregious
23   conduct of manufacturing or importing controlled substances. Each were only
24   participating in small-quantity sales to support their own addictions. Accordingly, Mr.
25   Gallon respectfully requests this Court depart by 1-level in recognition of his limited
26   role in this conspiracy involving those who manufacture and import the drugs.
27
28          B.    Variances

                                                 6                            19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.189 Page 7 of 11



 1         A district court may depart as a variance, pursuant to 18 U.S.C. § 3553(a)(1),
 2   based upon a lack of criminal history, even when the defendant is in a Criminal
 3   History Category I. United States v. Autery, 555 F.3d 864, 874 (9th Cir. 2009). On
 4   appellate review, the Autery court upheld the variance leaving it to the reasonable
 5   judgment of the district court to sentence the defendant so that he “could again
 6   become a productive, non-threatening member of free society.” Id.
 7         A variance based upon the lack of significant criminal history is comports with
 8   the spirit of an aberrant behavior departure outlined in USSG §5K2.20. Mr. Gallon
 9   has no prior criminal convictions or arrests. Mr. Gallon’s involvement in this offense
10   stems solely from a sense of an obligation to his father. He was merely stepping into
11   those shoes, without any significant planning on his part. He was unaware of the
12   greater scheme. This offense represents a deviation from his otherwise law-abiding
13   life, notwithstanding his battle with addiction.
14         Based upon the lack of Mr. Gallon’s criminal history, and other factors
15   discussed herein below, this Court is well within its discretion to vary from the
16   Sentencing Guidelines based upon his lack of a significant criminal history.
17         C.     Guideline Calculations
18         The advisory Guidelines are another factor for the Court to consider in
19   fashioning a fair and reasonable sentence. Based upon Probation’s calculation of Mr.
20   Gallon’s criminal history, and applying the jointly recommended variance the
21   following Guideline Calculations are:
22                Base Offense Level (USSG § 2D1.1(a)(2).............................. 38
23                Acceptance of Responsibility (USSG § 3E1.1) ....................... -3
24                Variance / Expeditious Resolution (18 U.S.C. § 3553) ............ -3
25                TOTAL .................................................................................. 32
26                CHC .......................................................................................... I
27                Guideline Range................................................ 121-151 months
28   IV.   APPLICATION OF 18 U.S.C. 3553 FACTORS

                                                              7                                        19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.190 Page 8 of 11



 1         Section 3553(a) mandates this Court to impose a sentence "sufficient, but not
 2   greater than necessary, to comply with the purposes set forth in paragraph (2)."
 3   Section 3553(a) (emphasis added).
 4         Subsection (a)(1) of section 3553 mandates the Court consider the nature and
 5   circumstances of the offense and the history and characteristics of the defendant. Mr.
 6   Gallon acknowledges the tragic circumstances of this offense and sincerely regrets the
 7   loss of life, and the pain and suffering of those hurt by his conduct. Clearly, Mr.
 8   Gallon did not intend to cause anyone’s death; nor did he reasonably believe that the
 9   consumption of the heroin – that he had personally ingested – would cause the death
10   of M.H.
11         This conduct was out of character. Mr. Gallon had no prior experience in
12   distributing drugs. Mr. Gallon lead a simple life of working in construction and was
13   barely able to make ends meet. Simultaneously he was battling his own addiction.
14   Due to his father’s incarceration, he felt obligated to briefly fill his father’s shoes. He
15   returned to the U.S. to make a better life for himself and provide for his family – not to
16   engage in this or any illegal conduct. In addition to the regret he feels for M.H. and
17   her family and friends, he also regrets the pain that this will cause to his own family.
18         Section 3553(a)(2) requires the sentencing court to look at the “need for the
19   sentence imposed.” Subsection (A) speaks to a defendant reflecting upon the
20   seriousness of the offense and a just punishment. As discussed above, Mr. Gallon
21   acknowledges that his conduct was wrong, illegal, and had terrible consequences. At
22   the young age of 30, Mr. Gallon will forever be subject to a felony conviction. This
23   will undoubtedly hamper his future opportunities more than any prison sentence.
24         Probation acknowledges that a sentence “somewhat lower than [120 months]
25   might be sufficient,” but concludes that it is precluded from recommending a lower
26   sentence due to the statutory mandatory minimum sentence. (PSR ¶99)
27         Subsection (B) provides that the sentence should be no more than necessary to
28   provide adequate deterrence for future offenses. Mr. Gallon has no prior incarceration

                                                  8                            19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.191 Page 9 of 11



 1   history. The current term of imprisonment has been a shock to him, and has served a
 2   deterrent purpose. A lengthier sentence does not necessarily have a greater deterrent
 3   effect. As detailed in numerous treatises and publications, empirical research shows
 4   no relationship between higher sentences and greater deterrent effects. General
 5   deterrence is not advanced by severity; rather, it is the certainty of punishment that has
 6   a deterrent effect. Michael Tonry, Purposes and Functions of Sentencing, 34 Crime
 7   and Justice: A Review of Research 28-29 (2006).
 8         Mr. Gallon’s offense was not a violent crime. While the consequences were
 9   tragic, his role was merely to sell a controlled substance. He is not a violent
10   individual. Rather, Mr. Gallon looked out for and took care of co-defendant Burtson
11   during their relationship. He monitored her consumption of drugs to ensure that she
12   would not overdose. He is therefore not a risk to the public. 18 U.S.C. §
13   3553(a)(2)(C).
14   V.    RESTITUTION
15         Pursuant to 18 U.S.C. § 3663, the district court has discretion to order the
16   defendant to make restitution to any victim, or if the victim is deceased, to the victim’s
17   estate for offenses under the Controlled Substances Act. “The district court has
18   discretion under this scheme to make such an order.” United States v. Oren, 893 F.2d
19   1057, 1065 (9th Cir. 1990).
20         Section 3663 further states that the court in determining whether to order
21   restitution “shall consider (I) the amount of the loss sustained by each victim as a
22   result of the offense; and (II) the financial resources of the defendant, the financial
23   needs and earning ability of the defendant and the defendant’s dependents, and such
24   other factors as the court deems appropriate.” 18 U.S.C. § 3663(a)(1)(B)(i). The
25   court may order that defendant “pay an amount equal to the cost of necessary funeral
26   and related services.” 18 U.S.C. § 3663(b)(3).
27         The Court should not impose an order of restitution. As stated in the PSR, the
28   costs of funeral expenses were paid for by a GoFundMe account. (PSR ¶20) It is

                                                  9                            19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.192 Page 10 of 11



 1   unclear whether the estate incurred any costs of necessary funeral and related services,
 2   or the extent that the contributions of third parties paid for these expenses. The
 3   amount of loss has not been ascertained, and it is unknown if the identify of each
 4   individual donor could be ascertained so as to ensure restitution is made to each
 5   individual.
 6      Furthermore, Mr. Gallon lacks, and will likely continue to lack, the financial
 7   resources and earning ability to satisfy any restitution order. Mr. Gallon was living in
 8   a hotel at the time of the offense – without steady income or a permanent residence.
 9   Probation determined that Mr. Gallon lacks the financial ability to pay a fine. (PSR
10   ¶76). The same financial inability to pay remain, whether the court were to impose a
11   fine or restitution.
12          Accordingly, Mr. Gallon respectfully requests that this Court not impose any
13   order of restitution. To the extent the Court does impose an order of restitution, Mr.
14   Gallon requests the Court make co-defendant Burtson jointly liable in accordance with
15   18 U.S.C. § 3664(h).
16   VI.    CUSTODY CREDITS
17          As mandated in 18 U.S.C. § 3585, a defendant “shall be given credit toward the
18   service of a term of imprisonment for any time he has spent in official detention prior
19   to the date the sentences commences – (1) as a result of the offense for which the
20   sentence was imposed… that has not been credit against another sentence.”
21          Mr. Gallon was arrested for his offense and charged in state court on January 6,
22   2019. He was subsequently transferred to federal custody on January 25, 2021, and
23   the state court proceedings were dismissed (see PSR p 1 “Release Status,” and ¶14).
24   As Mr. Gallon has been in custody as a result of this offense, and has not received
25   credit for the time spent in state custody, he should receive custodial credit dating
26   back to January 6, 2019.
27          Mr. Gallon respectfully requests the Judgment acknowledge this date and credit
28   so as to avoid any confusion with the date he was taken into federal custody.

                                                 10                           19-CR-00491-H
     Case 3:19-cr-00491-H Document 77 Filed 01/12/21 PageID.193 Page 11 of 11



 1   VII. CONCLUSION
 2         Considering all relevant information, Mr. Gallon respectfully requests that this
 3   following the jointly recommended Guideline calculations and variance, and impose a
 4   sentence less than 120 months.
 5
     Date: January 11, 2021                Respectfully submitted,
 6
                                           /s/ Richard J. Boesen
 7                                         RICHARD J. BOESEN
                                           Attorney for Defendant
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11                          19-CR-00491-H
